DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, In response to applicant's arguments that Wu et al. (US 7,593,200 B2), hereinafter Wu, in Figure 1, does not teach a decoupling capacitor (CCS) in series with a resistor (RCS), if the prior art structure is capable of performing the intended use, then it meets the claimed limitation. Applicant provides no evidence to the contrary that the prior art presented does not perform the intended use, and one of ordinary skill in the art would recognize that the capacitor CCS in series with the resistor RCS would perform the function of a decoupling/bypass capacitor without undue experimentation.
Additionally, in response to applicant’s arguments that Wu does not teach the detection circuit (comparator 14) structured to receive a voltage of the resistor (RCS), applicant fails to distinctly disclose the detection circuit receiving only the voltage of the resistor. Wu teaches the comparator 14 receiving the voltage of the resistor via the switching node and amplifier circuit K2 at the non-inverting input terminal. Therefore, the circuit taught by Wu appears to be capable of performing the intended use set forth in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu.
Regarding claim 1, Wu discloses, in Figure 1, a protection system for a power switch comprising:
a resistor (RCS) coupled in series with a decoupling capacitor (CCS); and
a detection circuit (Col. 2, Line 9) structured to receive a voltage of the resistor, determine a
short circuit is occurring based on the received voltage (Col. 2, Lines 30 & 31), and transmit a fault
trigger signal (FAULT FLAG) in response to determining the short circuit is occurring (Col. 2, Lines 19-21).
Regarding claim 2, Wu discloses, in Figure 1, the protection system of claim 1, comprising:
a gate driver circuit (12) structured to receive the fault trigger signal (FAULT FLAG) and turn off
the power switch at a zero-current crossing in response to receiving the fault trigger signal (Col. 1, Lines
46-49).
Regarding claim 11, Wu discloses, in Figure 1, a method for protecting a power switch comprising:
receiving, with a detection circuit (Col. 2, Line 9), a voltage of a resistor (RCS) coupled in series
with a decoupling capacitor (CCS);
determining, with the detection circuit, a short circuit is occurring based on the received voltage
(Col. 2, Lines 30 & 31); and
transmitting, with the detection circuit, a fault trigger signal in response to determining the
short circuit is occurring (Col. 2, Lines 19-21).
Regarding claim 12, Wu discloses, in Figure 1, the method of claim 11 comprising:
receiving, with a gate driver circuit (12), the fault trigger signal (FAULT FLAG); and
turning off, with the gate driver circuit, the power switch at a zero-current crossing in response
to receiving the fault trigger signal (Col. 1, Lines 46-49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Bagarelli et al. (US 7,916,441 B2), hereinafter Bagarelli.
	Regarding claim 3, Wu discloses the protection system of claim 2, but fails to disclose wherein
the gate driver circuit includes a NOT logic gate structured to receive the fault trigger signal, an AND
logic gate coupled to the NOT logic gate, and a soft turn-off circuit structured to receive the fault trigger
signal.
However, Bagarelli discloses, in Figure 2 & 3, wherein the gate driver circuit (50) includes a NOT
logic gate (Inverter of 111) structured to receive the fault trigger signal (ML), an AND logic gate (101)
coupled to the NOT logic gate (Inverter of 111), and a soft turn-off circuit (100) structured to receive the
fault trigger signal (Col. 3, Lines 5 & 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the protection system of Bagarelli in the gate driver circuit of Wu to
protect “the electronic circuit against a fault” (Bagarelli, Col. 2, Lines 51 & 52).
Regarding claim 13, Wu discloses the method of claim 12, but fails to disclose wherein receiving
the fault trigger signal includes receiving the fault trigger signal with a NOT logic gate of the gate driver
circuit and receiving the fault trigger signal with a soft turn-off circuit of the gate driver circuit, and
wherein the method comprises receiving, with an AND logic gate, an inverter signal of the fault trigger
signal from the NOT logic gate.
However, Bagarelli discloses, in Figure 2 & 3, wherein receiving the fault trigger signal (ML) with
a NOT logic gate (inverter of 111) of the gate driver circuit (50) and receiving the fault trigger signal with
a soft turn-off circuit (100) of the gate driver circuit, and wherein the method comprises receiving, with
an AND logic gate (101) an inverted signal of the fault trigger signal from the NOT logic gate (Col. 3, Lines
2-9).
Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of
Colmbra et al. (US 2019/0204164), herein after Colmbra.
Regarding claim 4, Wu discloses the protection system of claim 1, but fails to disclose wherein
the resistor includes a printed circuit board trace arrangement having an equivalent resistance.
However, Colmbra discloses wherein the resistor includes a printed circuit board trace
arrangement having an equivalent resistance (Para [0037], “resistance of the traces in a circuit board”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to incorporate the circuit board parasitic resistance of Colmbra in the protection
system of Wu, since all the claimed elements were known in the prior art and one skilled in the art could
have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in
the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Regarding claim 14, Wu discloses the method of claim 11, but fails to disclose wherein the
resistor includes a printed circuit board trace arrangement having an equivalent resistance.
However, Colmbra discloses wherein the resistor includes a printed circuit board trace
arrangement having an equivalent resistance (Para [0037], “resistance of the traces in a circuit board”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Colmbra, as
applied to claims 4 & 14 above, and further in view of Taylor et al. (US 2017/0150283 A1), herein after Taylor.
Regarding claim 5, Wu in view of Colmbra discloses the protection system of claim 4, but fail to
disclose wherein the equivalent resistance is between 200 microohms and 10 milliohms.
However, Taylor discloses wherein the equivalent resistance is between 200 microohms and 10
milliohms (Para [0107], “resistance value could essentially be zero, for example less than 1 ohm or less
than 100 milliohm”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the resistance values of Taylor in the protection system taught by Wu
and Colmbra, since all the claimed elements were known in the prior art and one skilled in the art could
have combined the elements as claimed by known methods with no change in their respective
functions, and the combination yielded nothing more than predictable results to one of ordinary skill in
the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Claims 6-7, 9-10, 16-17, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Wu in view of Noda (US 2009/0309563 A1).
Regarding claim 6, Wu discloses the protection system of claim 1, but fails to disclose wherein
the detection circuit comprises:
an amplifier structured to receive the resistor voltage;
a comparator structured to receive an amplified output from the amplifier and a short circuit
voltage threshold; and
a signal latch structured to receive a fault detection signal from the comparator and output the
fault trigger signal to a gate driver circuit.
However, Noda discloses, in Figure 4, wherein the detection circuit comprises:
an amplifier (3) structured to receive the resistor voltage (Vfb);
a comparator (5) structured to receive an amplified output (Ve) from the amplifier and a short
circuit voltage threshold (Vi); and
a signal latch (7) structured to receive a fault detection signal (Rst) from the comparator and
output the fault trigger signal (Q) to a gate driver circuit (Para [0027], “RS flip-flop 7…reset with an output signal Rst from the comparator 5, and a driver circuit 8 that generates a control signal….in
accordance with a signal output from an output terminal Q of the RS flip-flop 7”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the detection circuit of Noda in the protection system of Wu to achieve the benefit of complementarily controlling the switching transistors “in accordance with voltage
variations, thereby stabilizing the output voltage Vout at a predetermined voltage.” (Noda, Para [0036]).
Regarding claim 7, Wu in view of Noda disclose the protection system of claim 6, and Noda
continues to disclose, in Figure 4, wherein the short circuit voltage threshold (Vi) corresponds to a first
resistor voltage greater than a second resistor voltage generated (Vfb) generated by a toggling of the
power switch (Para [0026] & [0033], “resistors R1, R2 divide the output voltage Vout to generate and
output a partial voltage Vfb...the switching transistor M1 is turned on…current detection voltage Vi is
linearly increased…and thus the output voltage Vout is increased…”)
Regarding claim 9, Wu discloses the protection system of claim 1, and wherein the detection
circuit is structured to determine the short circuit is occurring (Col. 2, Lines 28-31) but fails to disclose wherein the detection circuit amplifies the received voltage, compares the amplified voltage to a short
circuit voltage threshold, and determines the amplified voltage is greater than the short circuit
threshold, wherein the short circuit voltage threshold is greater than a first resistor voltage generated by
a current flowing through the decoupling capacitor during toggling of the power switch.
However, Noda discloses, in Figure 4, wherein the detection circuit amplifies the received
voltage (Vfb), compares the amplified voltage (Ve) to a short circuit voltage threshold (Vi), and
determines the amplified voltage is greater than the short circuit voltage threshold (Para [0032], “Vi is
lower than or equal to the error voltage Ve”), wherein the short circuit voltage threshold is greater than
a first resistor voltage generated by a current flowing through the decoupling capacitor during toggling
of the power switch (Para [0026] & [0033], “resistors R1, R2 divide the output voltage Vout to generate
and output a partial voltage Vfb...the switching transistor M1 is turned on…current detection voltage Vi
is linearly increased…and thus the output voltage Vout is increased…”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the detection circuit of Noda in the protection system of Wu, to
achieve the benefit of complementarily controlling the switching transistors “in accordance with voltage
variations, thereby stabilizing the output voltage Vout at a predetermined voltage.” (Noda, Para [0036]).
Regarding claim 10, Wu discloses the protection system of claim 1, but fails to disclose wherein
the voltage across the resistor is generated by a high frequency current flowing through the decoupling
capacitor.
However, Noda discloses, in Figure 4, wherein the voltage across the resistor (Para [0026],
“resistors R1, R2 divide the output voltage Vout to generate and output a partial voltage Vfb”) is
generated by a high frequency current (iout) flowing through the decoupling capacitor (Para [0033],
“When the inductor current iL exceeds the output current iout, electric charge is accumulated in the
output capacitor C1, and thus the output voltage Vout is increased.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the generated resistor voltage of Noda in the protection system of Wu
to achieve the benefit of complementarily controlling the switching transistors “in accordance with
voltage variations, thereby stabilizing the output voltage Vout at a predetermined voltage.” (Noda, Para
[0036]).
Regarding claim 16, Wu discloses the method of claim 11, but fails to disclose the method
comprising: 
receiving, with a comparator of the detection circuit, an amplified output from an amplifier and a short circuit voltage threshold;
receiving, with a signal latch, a fault detection signal from the comparator; and
outputting, with the signal latch, the fault trigger signal to a gate driver circuit.
However, Noda discloses, in Figure 4, the method comprising:
receiving, with a comparator (5) of the detection circuit, an amplified output (Ve) from an
amplifier (3) and a short circuit voltage threshold (Para [0029], “error voltage Ve from the error amplifier
is input to the…comparator 5, and the current detection voltage Vi….to the non-inverting input terminal
of comparator 5”);
receiving, with a signal latch (7), a fault detection signal (Rst) from the comparator; and
outputting, with the signal latch, the fault trigger signal (Q) to a gate driver circuit (Para [0027],
“RS flip-flop 7…reset with an output signal Rst from the comparator 5, and a driver circuit 8 that
generates a control signal….in accordance with a signal output from an output terminal Q of the RS flip-
flop 7”).
Regarding claim 17, Wu in view of Noda disclose the method of claim 16, and Noda continues to
disclose wherein the short circuit voltage threshold (Vi) corresponds to a first resistor voltage greater
than a second resistor voltage generated (Vfb) generated by a toggling of the power switch (Para [0026] & [0033], “resistors R1, R2 divide the output voltage Vout to generate and output a partial voltage
Vfb...the switching transistor M1 is turned on…current detection voltage Vi is linearly increased…and
thus the output voltage Vout is increased…”).
Regarding claim 19, Wu discloses the method of claim 11, but fails to disclose wherein
determining the short circuit is occurring includes:
amplifying the receiving voltage;
comparing the amplified voltage to a short circuit voltage threshold; and
determining the amplified voltage is greater than the short circuit voltage threshold, wherein
the short circuit voltage threshold is based on a first resistor voltage generated by a current flowing
through the decoupling capacitor during toggling of the power switch.
However, Noda discloses, in Figure 4, wherein determining the short circuit includes:
Amplifying (3) the receiving voltage (Vfb);
comparing (5) the amplified voltage (Ve) to a short circuit voltage threshold (Vi); and
determining the amplified voltage is greater than the short circuit voltage threshold (Para
[0032], “Vi is lower than or equal to the error voltage Ve”), wherein the short circuit voltage threshold is
based on a first resistor voltage generated by a current flowing through the decoupling capacitor during
toggling of the power switch (Para [0026] & [0033], “resistors R1, R2 divide the output voltage Vout to
generate and output a partial voltage Vfb...the switching transistor M1 is turned on…current detection
voltage Vi is linearly increased…and thus the output voltage Vout is increased…”).
Regarding claim 20, Wu discloses the method of claim 11, but fails to disclose wherein the
voltage is generated by a high frequency current flowing through the decoupling capacitor.
However, Noda discloses wherein the voltage (Para [0026], “resistors R1, R2 divide the output
voltage Vout to generate and output a partial voltage Vfb”) is generated by a high frequency current
(iout) flowing through the decoupling capacitor (Para [0033], “When the inductor current iL exceeds the output current iout, electric charge is accumulated in the output capacitor C1, and thus the output
voltage Vout is increased.”)
Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li et al.
(US 2020/0096574 A1). herein after Li.
Regarding claim 8, Wu discloses the protection system of claim 1, but fails to disclose wherein
the power switch is a wide-bandgap switch, wherein the detection circuit is structured to transmit the
fault trigger signal within 50ns of a beginning of the short circuit, and wherein the fault trigger signal is
configured to cause a gate driver to turn off the power switch.
However, Li discloses, in Figure 1, wherein the power switch is a wide-bandgap switch (Para
[0016], “power transistors 106, 108 are power field effect transistors or bipolar junction transistors”)
wherein the detection circuit (Para [0015], “fault detection circuit”) is structured to transmit the fault
trigger signal within 50 ns of a beginning of the short circuit (Para [0015], “sequence of fault detection,
fault signaling, and relay command occurs quickly (e.g., in less than 0.5 microseconds)”), and wherein
the fault trigger signal is configured to cause a gate driver to turn off the power switch (Para [0035],
“outputting a fault signal to a controller, wherein the controller is configured to control power supply to
the power transistor”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the fault trigger system of Li in the protection system of Wu, to achieve
the benefit of reducing “the risk of electrical shock to human beings, and the risk of damage to other
electronic or electrical equipment” (Li, Para [0001]).
Regarding claim 18, Wu discloses the method of claim 11, but fails to disclose wherein the
power switch is a wide-bandgap switch, wherein transmitting, with the detection circuit, the fault trigger
signal occurs within 50ns of a beginning of the short circuit, and wherein the fault trigger signal is
configured to cause a gate driver to turn off the switch.
However, Li discloses, in Figure 1, wherein the power switch is a wide-bandgap switch (Para
[0016], “power transistors 106, 108 are power field effect transistors or bipolar junction transistors”)
wherein transmitting, with the detection circuit (Para [0015], “fault detection circuit”), the fault trigger
signal occurs within 50ns of a beginning of the short circuit (Para [0015], “sequence of fault detection,
fault signaling, and relay command occurs quickly (e.g., in less than 0.5 microseconds)”), and wherein
the fault trigger signal is configured to cause a gate driver to turn off the power switch (Para [0035],
“outputting a fault signal to a controller, wherein the controller is configured to control power supply to
the power transistor”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Taylor.
Regarding claim 15, Wu discloses the method of claim 11, but fails to disclose wherein the
equivalent resistance is between 200 microohms and 10 milliohms.
However, Taylor discloses wherein the equivalent resistance is between 200 microohms and 10
milliohms (Para [0107], “resistance value could essentially be zero, for example less than 1 ohm or less
than 100 milliohm”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of
the claimed invention, to include the resistance values of Taylor in the protection system taught by Wu
and Colmbra, since all the claimed elements were known in the prior art and one skilled in the art could
have combined the elements as claimed by known methods with no change in their respective
functions, and the combination yielded nothing more than predictable results to one of ordinary skill in
the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415‐421, 82 USPQ2d 1385).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842      
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842